Citation Nr: 0948401	
Decision Date: 12/23/09    Archive Date: 01/05/10

DOCKET NO.  07-03 441A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

Eligibility for Survivors' and Dependents' Education 
Assistance under the provisions of United States Code, Title 
38, Chapter 35.


REPRESENTATION

Appellant represented by:	Massachusetts Department of 
Veterans Services


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

T. L. Douglas, Counsel


INTRODUCTION

The appellant is the surviving spouse of a serviceman 
determined by the service department on March 5, 2001, to 
have died during active service in May 1975.  A June 1975 
service department determination noted a battle-related 
casualty status and a determination of killed in action based 
upon evidence received that the serviceman could not have 
survived.  Periods of active service are recognized from 
January 1968 to November 1970 and from January 1974 to May 
1975.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2003 determination by the 
Buffalo, New York, Regional Office (RO) of the Department of 
Veterans Affairs (VA).  The case was remanded for additional 
development in February 2009.  In October 2009, the appellant 
testified at a personal hearing before the undersigned 
Veterans Law Judge.  A copy of the transcript of that hearing 
is of record.  Although the issue of entitlement to an 
extension of the appellant's education benefit delimiting 
date was developed on appeal, the Board finds the 
circumstances of this case warrant de novo review as to the 
issue of eligibility.  


FINDING OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of this appeal has been obtained.  

2.  The appellant's status as an eligible person for 
Survivors' and Dependents' Education Assistance was 
established as a result of a March 5, 2001, service 
department determination.


CONCLUSION OF LAW

The criteria for a 20-year period of eligibility for 
Survivors' and Dependents' Education Assistance under the 
provisions of the United States Code, Title 38, Chapter 35, 
are met effective from March 5, 2001.  38 U.S.C.A. §§ 3500, 
3501, 3512 (West 2002 & Supp. 2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2009).  All relevant 
evidence necessary for an equitable disposition of this 
appeal has been obtained.  Although the available record does 
not indicate the appellant was provided a pre-determination 
VCAA notice letter in this case, the Board finds that based 
upon the favorable resolution of the appeal that no remedial 
action is required.

VA law provides that the Survivors' and Dependents' Education 
Assistance educational program (DEA or Chapter 35) is 
extended to the surviving spouses of veterans who died of 
service-connected disabilities and to spouses of veterans 
with a service-connected total disability permanent in nature 
for the purpose of assisting them in preparing to support 
themselves and their families at a standard of living level 
which the veteran, but for the veteran's death or service 
disability, could have expected to provide for the veteran's 
family.  38 U.S.C.A. § 3500 (West 2002).  The term "eligible 
person" includes "[t]he surviving spouse of any person who 
died of a service-connected disability sustained during a 
period of qualifying service" (subsection B) or "[t]he 
spouse or child of any member of the Armed Forces serving on 
active duty who, at the time of application for benefits 
under this chapter is listed, pursuant to section 556 of 
title 37 and regulations issued thereunder, by the Secretary 
concerned in one or more of the following categories and has 
been so listed for a total of more than ninety days: (i) 
missing in action, (ii) captured in line of duty by a hostile 
force, or (iii) forcibly detained or interned in line of duty 
by a foreign government or power" (subsection C).  38 
U.S.C.A. § 3501(a)(1)(B, C) (West 2002 & Supp. 2009).  

Each eligible person, whether made eligible by one or more of 
the provisions of section 3501(a)(1) of this title, shall be 
entitled to educational assistance under this chapter for an 
aggregate period not in excess of 45 months (or to the 
equivalent thereof in part-time training).  38 U.S.C.A. § 
3511(a)(1) (West 2002 & Supp. 2009).

Statutes concerning determinations for payments to missing 
persons of the uniformed services provide that the Secretary 
concerned, or his designee, may make conclusive 
determinations as to death or a finding of death.  37 
U.S.C.A. § 556(a) (West 2002).  The law also provides that 
the Secretary concerned, or his designee, may, when warranted 
by the circumstances, reconsider a determination and change 
or modify it.  37 U.S.C.A. § 556(d).

The United States Court of Appeals for Veterans Claims 
(hereinafter "the Court") in, Ozer v. Principi,14 Vet. App. 
257, 263 -264 (2001), found that "[b]ecause Congress created 
what appear to be fixed periods of specific duration for all 
title 38 educational or vocational assistance programs except 
for the DEA program contained in chapter 35, as to which a 
more flexible period was created, the Court can assume only 
that Congress intended that DEA eligibility would not be 
limited to such a fixed period."  

THE VETERANS EDUCATION AND BENEFITS EXPANSION ACT OF 2001, 
Pub.L. 107-103, Title I, § 108, Dec. 27, 2001; 115 Stat 976, 
985, amended 38 U.S.C.A. § 3512(b)(1)(A) and provided that a 
person made eligible by subparagraph (B) (a death during 
active service) or (D) (a total and permanent service-
connected disability or death as a result of a service-
connected disability) of section 3501(a)(1) may be afforded 
educational assistance under Chapter 35 during the 10-year 
period beginning on the date (as determined by the Secretary) 
the person becomes an eligible person within the meaning of 
section 3501(a)(1).  It was noted that this amendment applied 
to all eligibility decisions made on or after December 27, 
2001.

Effective December 10, 2004, Congress again revised 
38 U.S.C.A. § 3512 and provided that an eligible person made 
eligible under section 3501(a)(1)(B) by reason of the death 
of a person on active duty may be afforded educational 
assistance under this chapter during the 20-year period 
beginning on the date (as determined by the Secretary) such 
person becomes an eligible person within the meaning of such 
section.  See 38 U.S.C.A. § 3512(b)(1)(C); Pub.L. 108-454, 
Title I, § 105, Dec. 10, 2004, 118 Stat. 3602.  

The legislative history associated with the December 2004 
revision noted that for spouses of veterans with "total and 
permanent" disability ratings it was possible for a 
surviving spouse to have more than one delimiting period 
during which to use DEA benefits, but that the delimiting 
period for spouses of service members who die while on active 
duty generally began on the date of the service member's 
death.  It was further noted that for spouses with children, 
especially young children, using DEA benefits within the 
delimiting period may be difficult and that a host of factors 
may preclude the use of DEA benefits during the ten-year 
period following a service member's death, such as an 
extended grieving process, job demands, or simply the lack of 
an immediate need for education or training.  Most Americans, 
it was found, would likely affirm that the Nation's 
responsibility to ensure adequate education and training for 
surviving spouses was no different 11 years after a service 
member's death than it was immediately following it.  SENATE 
REPORT NO. 108-352 S. REP. 108-352, (October 11, 2004).

The revisions under 38 U.S.C.A. § 3512(e) also provide that 
no person made eligible by section 3501(a)(1)(C) based on a 
spouse being listed in one of the categories referred to in 
section 3501(a)(1)(C) (a service member found to be missing 
in action, captured in line of duty by a hostile force, or 
forcibly detained or interned in line of duty by a foreign 
government or power) may be afforded educational assistance 
beyond 10 years after the date on which the spouse was so 
listed. 

In this case, the record shows that the appellant's spouse 
was a co-pilot of a helicopter involved in an attempted 
rescue of the crew of the SS MAYAGUEZ.  He was involved in a 
battle with hostile forces in May 1975 and was lost in the 
Gulf of Thailand.  In a June 1975 DD Form 1300 the service 
department found he was missing in action and that the 
evidence indicated he could not have survived.  In a 
subsequent March 5, 2001, DD Form 1300 the service department 
found that the serviceman's remains had been repatriated from 
Southeast Asia and that they had been identified in June 
2000.  His casualty status was revised and listed as deceased 
and killed in action.  

On June 30, 2003, VA received the appellant's application for 
Chapter 35 benefits.  She reported that she had received a 
college degree in psychology in 1969 and that she had been 
employed a human resources manager for 20 years.  She 
requested VA educational assistance in obtaining her master's 
and doctoral degrees in education.  

VA records show the appellant was awarded Dependent's and 
Indemnity Compensation (DIC) benefits effective from May 1975 
and that an original claim for education benefits was 
received on July 5, 1980.  The record also indicates that the 
appellant did not receive VA educational benefits, apparently 
because she subsequently withdrew her claim.  

In statements and personal hearing testimony the appellant 
asserted that an additional period of Chapter 35 educational 
assistance was warranted.  She noted that her husband was 
considered to have been the last serviceman killed in action 
in the war in Vietnam and that Congress had recently revised 
the law to allow the spouse of a serviceman who died during 
active service a 20-year period of educational assistance.  
She, in essence, acknowledged that she had no physical or 
mental disability, but in correspondence to her congressional 
representatives reported that she had never been able to 
fully give up hope that her husband might still be alive 
until his remains were identified.  She stated that she had 
worked somewhat successfully during the period after she 
learned that her husband was missing and presumed dead and 
the date when she learned his remains had been recovered and 
identified.  She noted, however, that she was not presently 
working due to layoffs in the human resource management field 
and that she expressed her belief that she had not been 
adequately able to continue her life prior to the recovery of 
her husband's remains.  

VA correspondence dated in May 2005 notified the appellant 
that the new law allowing a 20-year period of educational 
assistance, if it applied to her case, could only extended 
her Chapter 35 eligibility to May 15, 1995.  It was further 
noted, in essence, that there was no evidence an extension of 
the delimiting date was warranted because of a physical or 
mental disability.  

Based upon a comprehensive review of the record, the Board 
finds that the appellant's claim was received in June 2003, 
subsequent to the legislative action in December 2001 
establishing a 10-year delimiting period for DEA benefits.  
The Board notes, however, that the facts in this case are 
extraordinary and that the circumstance of a revised service 
department casualty status determination does not appear to 
be addressed by available VA law.  The appellant in this case 
is shown to have initially been an eligible person for 
Chapter 35 benefits as a result of the service department 
finding in June 1975 that her husband was missing and 
presumed dead.  Subsequently, however, the service 
department, apparently under the authority of 37 U.S.C.A. 
§ 556, reconsidered the issue of casualty status based upon 
the recovery and identification of the serviceman's remains 
and on March 5, 2001, provided a revised determination 
establishing death during active service.  Therefore, the 
Board finds that the appellant's present status as an 
eligible person for Survivors' and Dependents' Education 
Assistance was established as a result of the March 5, 2001, 
service department determination.  

Although VA statutes effective either before or after the 
December 2001 and December 2004 revisions to 38 U.S.C.A. 
§ 3512 do not appear to address the delimiting date when a 
serviceman's casualty status is reconsidered, the Board finds 
the legislative history clearly shows the intent of Congress 
to allow VA flexibility in providing Chapter 35 benefits to a 
surviving spouse of a service member who dies during active 
service.  It is also significant to note that VA law under 
38 U.S.C.A. § 3511(a)(1) allows for eligible person 
determinations to be made by one or more of the provisions of 
section 3501(a)(1) provided that entitlement to educational 
assistance for an aggregate period does not exceed 45 months.  
There is no indication that Congress intended to limit the 
timing of Chapter 35 eligibility determinations or to 
prohibit the service department from establishing a new 
period of eligibility based upon a revised casualty status 
determination.  The appellant in this case is not shown to 
have exhausted her 45 month aggregate period of educational 
assistance and the establishment of an additional period of 
eligibility in this case is consistent with the identified 
purpose of the Chapter 35 education assistance benefit 
program.  Therefore, the Board finds that entitlement to a 
20-year period of period of eligibility for Survivors' and 
Dependents' Education Assistance as a result of a 
March 5, 2001, service department determination is warranted.  




ORDER

Entitlement to a 20-year period of eligibility for Survivors' 
and Dependents' Education Assistance under the provisions of 
the United States Code, Title 38, Chapter 35, effective from 
March 5, 2001, is allowed.  



____________________________________________
ROBERT E. SULLIVAN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


